



SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY - NON-EMPLOYEE DIRECTORS


Through September 30, 2019, each of our non-employee directors was compensated
for his or her service as a director through cash payments as shown in the table
below:
 
 
 
 
 
Annual Board Retainers (for a full year of Board service):
 
 
 
Chairman of the Board
 
$100,000
 
Other Directors
 
$50,000
 
 
 
 
Additional Annual Chairperson Retainers (for a full year of committee service):
 
 
 
Audit Committee
 
$15,000
 
Compensation Committee
 
$10,000
 
Nominating & Corporate Governance Committee
 
$10,000



Effective for the periods beginning October 1, 2019, the foregoing amounts for
services as a director were no longer paid in cash payments. In lieu of cash
payments, such amounts are paid in the form of our common stock based upon the
average closing price of a share of our common stock on the New York Stock
Exchange composite tape for the 20 consecutive trading days immediately
preceding the grant date.


Directors’ fees are paid quarterly, in arrears, and retainers are prorated based
on actual days of service relative to a full year of Board service or the
service period during which the fees were in effect. We also reimburse our
directors for expenses they incur to attend our Board and committee meetings and
for attendance at one director continuing education program during each calendar
year or the reasonable cost of one year’s membership in an organization that is
focused on director education.


Each non-employee director also receives an annual service grant of shares of
restricted stock having a value of $75,000, based upon the average closing price
of a share of our common stock on the New York Stock Exchange composite tape for
the 20 consecutive trading days immediately preceding the grant date. The shares
of restricted stock are fully vested at grant for those directors who have
reached age 65 and otherwise shall vest 100% on the earlier of the first
anniversary of the grant date or the director’s attainment of age 65.







